DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 1, 5-9, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
IV. Claim Rejections - 35 USC § 103	4
A. Claims 1, 5-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0062760 (“Kim-760”) in view of US 2017/0338433 (“Ishii”), US 2018/0342707 (“Lee”),  and the article by Williams et al. entitled, “Etch Rates for Micromachining Processing—Part II” in Journal of Microelectromechanical Systems, Vol. 12, No. 6, December 2003, pp. 761-778 (“Williams”).	4
V. Response to Arguments	16
VI. Pertinent Prior Art	18
Conclusion	19


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/01/2021 has been entered.

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1, 5-9, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Each of independent claims 1 and 9 recites the follow limitations (lines 18-22 in claim 1 and lines 18-23 in claim 9):
the groove penetrates the inorganic material functional layer, including the buffering layer, the second barrier layer, the second polyimide layer, and the first barrier layer such that the second barrier layer, the second polyimide layer, and the first barrier layer adjoin opposite two sides of the groove, respectively, and
As drafted, it is unclear how “the second barrier layer, the second polyimide layer, and the first barrier layer adjoin opposite two sides of the groove,” when there is an absence of any 
The remaining listed claimed depend from one of claims 1 and 9 and are rejected for including the same indefinite feature. 
For the purposes of patentability, the feature will be interpreted as best understood.

IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 5-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0062760 (“Kim-760”) in view of US 2017/0338433 (“Ishii”), US 2018/0342707 (“Lee”),  and the article by Williams et al. entitled, “Etch Rates for Micromachining Processing—Part II” in Journal of Microelectromechanical Systems, Vol. 12, No. 6, December 2003, pp. 761-778 (“Williams”).
Claim 1 reads,

[1] a display area and a bent area, the display panel comprising: 
[2] a flexible substrate; 
[3] an etching stop layer disposed on the flexible substrate, 
[4] wherein the etching stop layer comprises aluminum oxide, and 
[5] the flexible substrate comprises a substrate and a first polyimide layer disposed on the substrate; 
[6] an inorganic material functional layer disposed on the etching stop layer, 
[7] each of the flexible substrate, the etching stop layer, and the inorganic material functional layer comprising the display area and the bent area, 
[8a] wherein the inorganic material functional layer comprises 
[8b] a first barrier layer disposed on the etching stop layer, 
[8c] a second polyimide layer and a second barrier layer disposed on the first barrier layer,
[8d] a buffering layer disposed on the second barrier layer, and 
[8e] a structural film layer disposed on the buffering layer,
[8f] wherein the second polyimide layer is between the first barrier layer and the second barrier layer;
[9] a planar layer disposed on the inorganic material functional layer; and 
[10] an anode and a pixel defining layer formed on the planar layer successively; 
[11a] wherein the bent area comprises a groove provided on the etching stop layer, 
[11b] the groove penetrates the inorganic material functional layer, including the buffering layer, the second barrier layer, the second polyimide layer, and the first barrier layer such that the second barrier layer, the second polyimide layer, and the first barrier layer adjoin opposite two sides of the groove, respectively, and
[11c] the groove is filled with a polymer material, and 
[12] the bent area and the display area are coupled with each other through a signal line.


1. A display panel 100 [¶ 43], including 
[1] a display area DA and a bent area BA [¶¶ 45-46], the display panel comprising:
[2] a flexible substrate 110 [¶ 44];
[3] an etching stop layer 131 disposed on the flexible substrate 110; 
[4] … [not taught] …
[5] the flexible substrate 110 comprises a substrate and a first polyimide layer disposed on the substrate [¶ 44; see discussion below];
[6] an inorganic material functional layer 132/133/134 [¶¶ 63-66] disposed on the etching stop layer 131, 
[7] each of the flexible substrate 110, the etching stop layer 131, and the inorganic material functional layer 132/133/134 comprising the display area DA and the bent area BA [as shown in 2, 7D, 10E],
[8a] wherein the inorganic material functional layer 132/133/134 comprises 
[8b] a first barrier layer 132 disposed on the etching stop layer 131, 
[8c] … [not taught] … 
[8d] a buffering layer 133 disposed on the … [first]… barrier layer 132, and 
[8e] a structural film layer 134 disposed on the buffering layer 133, 
[8f] … [not taught] …  
[9] a planar layer 135 [¶ 67] disposed on the inorganic material functional layer 132/133/134 or 133/134; and 
[10] an anode 127 [¶ 75] and a pixel defining layer 113 [¶ 76] formed on the planar layer 135 successively;
[11a] wherein the bent area BA comprises a groove GR [¶¶ 81-84] provided on the etching stop layer 131 or 132 [Figs. 7C, 7D],
[11b] the groove GR penetrates the inorganic material functional layer 132/133/134 or 133/134, including the buffering layer 133 … and the first barrier 132 layer such that the … the first barrier layer adjoin[s] opposite two sides of the groove GR, respectively, and
[11c] the groove GR is filled with a polymer material 140 [¶ 58], and 
BA and the display area DA are coupled with each other through a signal line 150 [¶ 47].
With regard to feature [3] of claim 1, because the groove GR is formed after the formation of the stack of insulating layers 131, 132, 133, 134 and may stop at the top surface of any of said insulating layers 131, 132, 133, 134 (Figs. 6, 7A-7D, 9; ¶¶ 81-84, 95), any one of the layers functions as the etch stop; therefore, layer 131 is an etch stop, as shown in Figs. 7C and 7D.
With regard to feature [11a] of claim 1, Kim-760 does not use the term “etching” but, as stated in Kim, the insulating layers are formed and then the groove GR is formed in the insulating layers (Kim-760: Fig. 9), which is shown as removal of the insulating material.  Removal, by whatever means, meets the meaning of “etching”.  Therefore, it is held, absent evidence to the contrary, that the removal of the portions of the insulating layers 132/133/134 or 133/134 is inherently “etching” within the broadest reasonable interpretation consistent with the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.) 
With regard to feature [11b] of claim 1, bearing in mind the rejection under 35 USC 112(b), above, Kim-760 discloses the “adjoining” of at least the first barrier layer 132 on either side of the groove GR to every extent that this is taught in the Instant Application. 
This is all of the features of claim 1 disclosed in Kim-760.

With regard to feature [4] of claim 1, 
[4] wherein the etching stop layer comprises aluminum oxide, and 
While Kim-760 teaches that any of the insulating layers 131, 132, 133, 134, e.g. barrier layer 131 and buffer layer 132, may function as etch stop layers (supra), Kim-760 does not teach 131 or 132, can include aluminum oxide.  With regard to the barrier layer 131 and buffer layer 132, Kim-760 states,
[0063] Referring to FIGS. 5A and 6, a barrier layer 131 can be disposed on the flexible substrate 110.  The barrier layer 131 serves to block moisture and/or oxygen from permeating through the flexible substrate 110, and can be formed with a plurality of layers in which silicon oxides (SiO2) and silicon nitrides (SiNx) are alternatively and repeatedly stacked on each other.  A buffer layer 132 can be disposed on the barrier layer 131.  The buffer layer 132 provides a flat surface for forming a pixel circuit, and can include a silicon oxide (SiO2) or a silicon nitride (SiNx). 
(Kim-760: ¶ 63; emphasis added)
Ishii, like Kim-760, teaches a flexible OLED display (Ishii: Figs. 1-3; ¶¶ 31-34) including a barrier layer/buffer layer 10/101, 101/10/101 composed of alternating layers of silicon dioxide and silicon nitride 101 (Ishii: Figs. 3, 6, 9, 10; ¶ 35).  In addition, Ishii teaches that the multilayered barrier layer 10/101, 101/10/101 can include a layer of aluminum oxide 10 (Ishii: ¶ 34; Fig. 4) or multiple layers of aluminum oxide 10(=11/12), the sublayers 11 and 12 cancelling out the stress otherwise caused by a single layer of aluminum oxide (Ishii: ¶ 49: Figs. 6, 9, 10).  The aluminum oxide is a dense layer functioning as a block to moisture (Ishii: ¶ 45).  The aluminum oxide 10, 10(=11/12) can be deposited directly on the polyimide layer 100 or in between the alternating layers of silicon oxide and silicon nitride 101, as shown in Figs. 3, 9, and 10 (Ishii: ¶¶ 45, 59, 60).
Inasmuch as Kim-760 includes a barrier layer 131 of alternating layers of silicon oxide and silicon nitride, as well as buffer layer 132 of silicon oxide or silicon nitride (supra), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the barrier/buffer layer 10/101 or 101/10/1010 as shown in Ishii’s Figs. 9 and 10, respectively, as the barrier 131/buffer 132 layers of Kim-760 in order to form a 
So modified, the aluminum oxide layer 10 of Ishii formed in Kim-760 can serve as an etch stop layer during the formation of the groove GR because Kim-760 shows that any insulating layer in the insulating layer stack can function as an etch stop, as shown in Kim-760’s Figs. 6 and 7A-7D, particularly the barrier layer 131 shown in Fig. 7D.  
There is a reasonable expectation of success because Williams teaches that it is well known that etching compositions and conditions can be selected to make aluminum oxide very etch selective to each of silicon dioxide and silicon nitride.  For example, Tables III and IV (pp. 764-765) show that each of the etch conditions, STS SF6 + O2 and STS CF4 + O2, gives an etch rate for several forms of deposited silicon dioxide and silicon nitride greater than about two order of magnitude than the etch rate of ion milled or evaporated aluminum oxide.  As such, those having ordinary skill in the art will readily recognize that aluminum oxide would serve as a good etch stop to each of silicon oxide and silicon nitride, while etching each of silicon oxide and silicon nitride using the same conditions.

With regard to feature [5] of claim 1, 
 [5] the flexible substrate comprises a substrate and a first polyimide layer disposed on the substrate; 
Kim-760 discloses that the flexible substrate 110 can include “at least one of polyimide, polycarbonate, polyethylene, polyethylene terephthalate, and polyacrylate” (Kim-760: ¶ 44; emphasis added); therefore, Kim-760 appears to teach that the substrate can include more than one layer.
100/1 includes a polyimide layer 100.  Ishii further includes a protective layer 1 on which the polyimide layer 100 is formed, said protective layer including at least two of the same materials as disclosed in Kim-760 as the “at least one…” polymer used to make the flexible substrate 110, i.e. polyethylene terephthalate (PET) and acrylate resin, i.e. a polyacrylate (Ishii: Fig. 2; ¶ 32). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the protective layer on the back surface of the polyimide substrate layer 110 in Kim-760 in order to protect the display device, as taught in Ishii.  This Ishii may be seen as an improvement to Kim-760 in this regard.  (See MPEP 2143.)

With regard to features [8a]-[8f] of claim 1, as well as claims 5 and 6, 
[8a] wherein the inorganic material functional layer comprises 
[8b] a first barrier layer disposed on the etching stop layer, 
[8c] a second polyimide layer and a second barrier layer disposed on the first barrier layer,
[8d] a buffering layer disposed on the second barrier layer, and 
[8e] a structural film layer disposed on the buffering layer,
[8f] wherein the second polyimide layer is between the first barrier layer and the second barrier layer;
5. (Currently Amended) The display panel of claim 1, wherein the first barrier layer is formed by a deposition of silicon oxide or silicon nitride and silicon oxide.
6. (Currently Amended) The display panel of claim 1, wherein the buffering layer is formed by a deposition of silicon oxide or silicon nitride and silicon oxide. 
As explained above, inasmuch as Kim-760 includes a barrier layer 131 of alternating layers of silicon oxide and silicon nitride, as well as buffer layer 132 of silicon oxide or silicon nitride (supra), it would have been obvious to one of ordinary skill in the art, before the effective 10/101 or 101/10/101 as shown in Ishii’s Figs. 9 and 10, respectively, as the barrier 131/buffer 132 layers of Kim-760 in order to form a dense moisture barrier of aluminum oxide with reduced stress, as taught in Ishii (Ishii: ¶ 49).  
Lee, like each of Kim-760 and Ishii, teaches a flexible OLED display (Lee: title, abstract, Figs. 1A-4).  Also like Kim-760, Lee teaches a groove 501-504 filled with polymer 270 (Lee: ¶ 98) formed between a bending area 50 and the display region 10, 30 (Lee: ¶ 74) over which a signal line 301/330/302 runs (Lee: ¶ 79).  Lee further teaches that the substrate includes alternating layers of, e.g., polyimide 111, 113 and barrier layers 112, 114 of e.g. silicon oxide, silicon nitride, aluminum oxide, inter alia (Lee: ¶¶ 79, 81), on which is formed a buffer layer 115 made of the same materials as in Kim-760 and Ishii, i.e. silicon oxide and silicon nitride (Lee: ¶¶ 79, 85).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a second polyimide layer on the first barrier layer of Kim-760/Ishii and a second barrier layer on the second polyimide layer and then form the buffer layer 132 of Kim-760 or (Kim-760/Ishii) because Lee teaches that a multi-layered substrate including plural alternating layers of polyimide and barrier layer is formed, before forming a buffer layer 115 of silicon oxide and silicon nitride for blocking impurities from the substrate 110 into the OLED layers (Lee: ¶ 85; Fig. 5), is a suitable substrate for the same purpose of forming a flexible substrate for an OLED.  In addition, one having ordinary skill in the art would be motivated to form the additional polyimide layer and barrier layer in Kim-760/Ishii in order to further reduce the penetration of oxygen and moisture into the display, as taught in Lee.  In other words, the duplication of additional polyimide and barrier layers provides added moisture and 
Thus, Kim-760 modified by Ishii and Lee, as explained above, further teaches,
[8a] the inorganic material functional layer comprises 
[8b] a first barrier layer [e.g. the first SiO and SiN layer directly on the etch stop AlOx stack 11/12 as shown in Figs. 9 or 10 of Ishii] formed on the etching stop layer [the AlOx stack 11/12 as shown in Figs. 9 or 10 of Ishii], 
[8c] a second polyimide layer [113 of Lee used in Kim-760/Ishii] and a second barrier layer [114 of Lee used in Kim-760/Ishii] disposed on the first barrier layer,
[8d] a buffering layer [any of (1) the buffer layer 132, SiN or SiO2, of Kim-760 or (2) the top SiO layer formed on the SiO/SiN barrier layer, as shown in Figs. 9 and 10 of Ishii, or (3) the SiO/SiN buffer layer 115 in Lee] formed on the second barrier layer [as taught in Lee, e.g. Figs. 3-5], and 
[8e] a structural film layer 121 [polysilicon in Kim-760; ¶ 121] formed on the buffering layer 132 [Figs. 5A of Kim-760],
[8f] wherein the second polyimide layer [113 of Lee used in Kim-760/Ishii] is between the first barrier layer [e.g. the first SiO and SiN layer directly on the etch stop AlOx stack 11/12 as shown in Figs. 9 or 10 of Ishii] and the second barrier layer [114 of Lee used in Kim-760/Ishii];
5. (Currently Amended) The display panel of claim 1, wherein the first barrier layer is formed by a deposition of silicon oxide or silicon nitride and silicon oxide [as taught in each of Kim-760 and Ishii; see discussion under claims 2 and 3].
6. (Currently Amended) The display panel of claim 1, wherein the buffering layer is formed by a deposition of silicon oxide or silicon nitride and silicon oxide [as taught in Kim-760 and Ishii; see discussion under claims 2 and 3].

Finally, with regard to feature [11b] of claim 1, 
[11b] the groove penetrates the inorganic material functional layer, including the buffering layer, the second barrier layer, the second polyimide layer, and the first barrier layer such that the second barrier layer, the second polyimide layer, and the first barrier layer adjoin opposite two sides of the groove, respectively, and
Because Kim-760 shows that any insulating layer in the insulating layer stack 130 (= 131/132/133/134/135) as well as the substrate 110, itself, can function as an etch stop during the GR, as shown in Kim-760’s Figs. 6 and 7A-7D, particularly the barrier layer 131 shown in Fig. 7D, the use of the reduced-stress, aluminum-oxide barrier layer of Ishii below the first barrier layer 131 serving as the etch stop layer in Kim-760 during the formation of the groove GR results in each of the second polyimide layer and second barrier layer of Lee used in Kim-760/Ishii being penetrated as well, as required by feature [11b] of claim 1.  And as the term “adjoining” is best understood, each of each of the layers above the aluminum oxide etch stop layer of Ishii used in Kim-760 below the first barrier layer 131, i.e. the first barrier layer, the second polyimide layer and the second barrier layer would be “adjoined” on opposite sides of the groove, to whatever extent it is shown in the Instant Application.
This is all of the features of claims 1, 5, and 6.

With regard to claim 7, Kim-760 discloses
7. (Currently Amended) The display panel of claim 1, wherein the structural film layer comprises a polycrystalline silicon layer 121 [polysilicon in Kim-760; ¶ 64], a gate electrode layer 122, and a dielectric layer 133 [Kim-760: ¶ 65].
In addition, Ishii also teaches depositing the structural layer including polysilicon 102 and gate electrode 104 and gate dielectric 103 on the barrier/buffer layer 10/101 or 101/10/101 (Ishii: Fig. 3; ¶ 35-36).

With regard to claim 8, Kim-760 modified by Ishii, as explained above, further teaches,
8. (Original) The display panel of claim 1, wherein a silicon nitride layer or a silicon oxide layer is deposited between the etching stop layer 10(=11/12) and the flexible substrate 100 [as shown in Ishii: Fig. 10].  

Claim 9 reads, 
9. (Currently Amended) A method of manufacturing a display panel, 

[2] providing a flexible substrate; 
[3] forming an etching stop layer on the flexible substrate, 
[4] wherein the etching stop layer comprises aluminum oxide, and 
[5] the flexible substrate comprises a substrate and a first polyimide layer formed on the substrate; 
[6] forming an inorganic material functional layer on the etching stop layer, 
[7] each of the flexible substrate, the etching stop layer, and the inorganic material functional layer comprising the display area and the bent area, 
[8a] wherein the inorganic material functional layer comprises 
[8b] a first barrier layer disposed on the etching stop layer, 
[8c] a second polyimide layer and a second barrier layer disposed on the first barrier layer,
[8d] a buffering layer disposed on the second barrier layer, and 
[8e] a structural film layer disposed on the buffering layer,
[8f] wherein the second polyimide layer is between the first barrier layer and the second barrier layer;
[9-10] forming a planar layer, an anode and a pixel defining layer on the inorganic material functional layer; and 
[11a] forming, by etching, a groove in the bent area, 
[11b] the groove formed on the etching stop layer and penetrating the inorganic material functional layer including the buffering layer, the second barrier layer, the second polyimide layer, and the first barrier layer such that the second barrier layer, the second polyimide layer, and the first barrier layer adjoin opposite two sides of the groove, respectively, 
[11b] the groove filled with a polymer material, and 
[12] the bent area and the display area coupled with each other through a signal line.
Claim 9 is the method counterpart to the product claim 1 and is distinguished from claim 1 by the terms highlighted with bold text, above.  In order for each of the substrate, and the 
With regard to feature [11a] of claim 9, as stated above, Kim-760 does not use the term “etching” but, as stated in Kim, the insulating layers are formed and then the groove GR is formed in the insulating layers (Kim-760: Fig. 9), which is shown as removal of the insulating material.  Removal, by whatever means, meets the meaning of “etching”.  Therefore, it is held, absent evidence to the contrary, that the removal of the portions of the insulating layers 132/133/134 or 133/134 is inherently “etching” within the broadest reasonable interpretation consistent with the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.) 
Further in this regard, Williams teaches that the inorganic layers, i.e. silicon oxide, silicon nitride, and aluminum oxide, can be selectively etched (supra).  Still further Lee teaches forming the groove by plural sequential etching steps for each different material layer being etched (Lee: e.g. at ¶ 58).
As such, if not inherent, then it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use etching in Kim-760 to form the groove because Lee teaches that plural sequential etching steps can be used to etch each separate layer to form a groove, and Williams shows that there is a reasonable expectation of success because the layers removed are different materials having etch selectivity. 
This is all of the features of claim 9.
 



13. (Currently Amended) The method of claim 9, wherein the structural film layer comprises a polycrystalline silicon layer, a gate electrode layer, and a dielectric layer.  
See discussion under claim 7.

V. Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Applicant notes that Kim-760 and Ishii do not teach the newly added features of a second polyimide layer on the first barrier layer and a second barrier layer on the second polyimide layer (from original claims 4 and 12), but acknowledges that Lee teaches these features (Remarks: pp. 6-7).  Applicant argues,
Lee, however, does not disclose "an opening (i.e. groove) penetrates a first polyimide layer 111, a first barrier layer 112, and a second polyimide layer 113" nor does teach "the second polyimide layer and the first barrier layer adjoin opposite two sides of the groove". In fact, Lee's elements 111, 112, 113 are disposed below the opening 501-504 (see Lee's FIGs. 3 and 4). That is, in the absence of a specific showing of the aforementioned layer structure adjoining opposite two sides of the groove, Lee cannot achieve the technical effects of improving toughness and strength of the display panel as well as better temperature tolerance, as recited in paragraph [0057] of the present disclosure.
(Remarks: p. 7)
First, as to the “adjoining” of any of the layers on opposite sides of the groove, this is unclear as explained above.  Each of Kim-760 and Lee shows that each of the layers etched through to form the groove have the same order on both sides of the groove, so claimed “adjoining” feature is believed to be taught to every extent that it is taught in the Instant Application. 
113, that “Lee cannot achieve the technical effects of improving toughness and strength of the display panel as well as better temperature tolerance, as recited in paragraph [0057] of the present disclosure” (id.).  However, as previously explained, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this regard, Applicant fails to address the combination of references, i.e. Kim-760 in view of Ishii and Lee.  As explained in the rejection above Ishii teaches the benefit of using a reduced-stress, aluminum-oxide barrier layer 10 on which is directly deposited alternating layers of SiO and SiN (i.e. the claimed etch stop/first barrier layer), while Lee teaches the benefit of using alternating layers of polyimide 111, 113 and inorganic barrier layer 112, 114 to improve oxygen and moisture barrier properties over a single layer of each of polyimide and barrier layer, thereby suggesting the addition of the second polyimide layer and second barrier layer (in sequence) on the first barrier layer of Kim-760/Ishii.  And finally, as explained in the rejection, because Kim-760 shows that any insulating layer in the insulating layer stack 130 (= 131/132/133/134/135) as well as the substrate 110, itself, can function as an etch stop during the formation of the groove GR, as shown in Kim-760’s Figs. 6 and 7A-7D, particularly the barrier layer 131 shown in Fig. 7D, the use of the reduced-stress, aluminum-oxide barrier layer of Ishii below the first barrier layer 131 serving as the etch stop layer in Kim-760 during the formation of the groove GR results in each of the second polyimide layer and second barrier layer of Lee used in Kim-760/Ishii being penetrated as well, as required by feature [11b] of claim 1.  And as the term “adjoining” is best understood, each of each of the layers above the aluminum oxide etch stop layer of Ishii used in Kim-760 131, i.e. the first barrier layer, the second polyimide layer and the second barrier layer would be “adjoined” on opposite sides of the groove, to whatever extent it is shown in the Instant Application. 
And third, as repeated from the previous Office action, the fact that Applicant has recognized another advantage (here, the aluminum oxide of Ishii’s barrier/buffer layer 10/101 or 101/10/1010 functioning as an etch stop layer) which would flow naturally from following the suggestion of the prior art (here, of Ishii to form a reduced stress aluminum-oxide barrier layer directly on polyimide even though additional inorganic barrier materials SiO and SiN are formed directly on the aluminum oxide) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In other words, the fact that Applicant states a different benefit from using the aluminum oxide directly on the first polyimide layer of the substrate and below the first barrier layer does not negate the fact that Ishii explains a different benefit.  As such, the recognition that aluminum oxide layer used as an etch stop is not novel, given the overall evidence of record teaching that aluminum oxide is an exceedingly well known barrier layer material, and Kim-760 teaches that it is a matter of design choice as to which insulating layer in a stack, or the substrate itself, is used as the etch stop layer in formation of the groove GR in the bending region of the OLED display device, as evidenced by Figs. 6, 7A-7D.  
Based on the foregoing, Applicant’s arguments are not persuasive.

VI. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
11 including at least two alternating layers of polyimide 601, 603 and inorganic barrier layers 605, 607 that can include aluminum oxide, silicon oxide, and silicon nitride, but contemplates more than two alternating cycles of organic and inorganic barrier layers (Kim-124: Fig. 6B, ¶¶ 73-75).
(2) US 2018/0018907 (“Kim-907”) is cited for teaching an OLED including a multilayered substrate 100 including at least two alternating layers of polyimide 101, 103 and inorganic barrier layers 102, 104 that can include aluminum oxide, silicon oxide, and silicon nitride, and can be different materials, before a buffer layer 110 is formed, on which the TFTs and OLED elements are subsequently formed (Kim-907: Fig. 3; ¶¶ 59, 66-68, 71).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814